Case 2:19-cv-05199-GRB-AYS Document 23 Filed 06/17/20 Page 1 of 2 PageID #: 178




                                      GILBERT LAW GROUP

  425 BROADHOLLOW ROAD, SUITE 405                                      JAGILBERT@gilbertlegal.net
  MELVILLE, NY 11747-4701                                                WEBSITE: gilbertlegal.net
  631.630.0100                                                                 FAX: 631.630.0101

                                                BY ECF

                                                         June 17, 2020

 The Honorable Gary R. Brown
 United States District Judge
 United States District Court, E.D.N.Y.
 100 Federal Plaza
 Central Islip, New York 11722

                      Re: Schimkewitsch v. New York Institute of Technology
                          2:19-CV-05199 (GRB) (AYS)

 Dear Judge Brown:

         This office represents Plaintiff Elijah Schimkewitsch (“Mr. Schimkewitsch” or “plaintiff”)
 in the above-referenced action. Plaintiff, through counsel, contacted Your Honor’s Chambers to
 express our intention to file a motion pursuant to Local Civil Rule 6.3. Plaintiff was instructed by
 Ms. McMorrow to file a letter seeking clarification prior to doing so.

         Initially, it is important to note that counsel for plaintiff is aware that Your Honor’s
 Individual Practice Rules explicitly state that a party should not file a pre-motion letter prior to
 filing a motion for reconsideration. As such, without an appropriate extension, it will not be
 feasible to timely file said motion within the 14-day time limit for filing motions to reconsider
 pursuant to Local Civil Rule 6.3, and be compliant with Ms. McMorrow’s directive, plaintiff needs
 to set forth additional underlying and supporting factual allegations. Local Civil Rule 6.3 states
 however, “No affidavits shall be filed by any party unless directed by the Court.” Thus, this letter
 shall serve to respectfully request that plaintiff be permitted to file an affidavit or declaration with
 his motion to reconsider.

         Plaintiff seeks to submit a motion to reconsider Your Honor’s Order dismissing Plaintiff’s
 New York City Human Rights Law (“NYCHRL”) claims. Mr. Schimkewitsch seeks modification
 of Your Honor’s Order such that the dismissal would be converted to be without prejudice.
 Plaintiff’s goal is to amend his Verified Complaint in order to allege facts to establish NYCHRL’s
 proper application.

        For purposes of this letter, Mr. Schimkewitsch seeks clarification as to method and time to
 move. Although Mr. Schimkewistch pleaded facts in his Verified Complaint alleging jurisdiction
 in New York City, Mr. Schimkewitsch intends to include additional supporting underlying facts
 which further establish that his claims accrued in and impact New York City. In his Verified
 Complaint (e.g. ¶ 6), Mr. Schimkewitsch alleged that NYIT “is located and does business both in
 Nassau County, New York, and New York County, New York.”

        Inasmuch as Mr. Schimkewitsch is aware of significant facts establishing NYCHRL’s
 proper application, it is necessary that he be permitted to amend his complaint to include said facts.
Case 2:19-cv-05199-GRB-AYS Document 23 Filed 06/17/20 Page 2 of 2 PageID #: 179




 For example, four of Mr. Schimkewitsch’s residential clinicals were located in New York City,
 including his final clinical, which directly precipitated his expulsion. Indeed, Mr. Schimkewitsch’s
 Family Medicine clinical was located in Bayside, Queens. His Internal Medicine clinical took
 place in Elmhurst, Queens. His final rotation, which was most closely associated (temporally and
 causally) with his expulsion was his Pediatrics clinical located in Astoria, Queens. The Pediatrics
 clinical in Astoria, Queens, was the final clinical Which precipitated his expulsion. Mr.
 Schimkewitsch was abruptly expelled days before he completed the Pediatrics clinical. His abrupt
 and unlawful expulsion from defendant’s Master of Science Physician’s Assistant program days
 before he completed his Pediatric clinical directly led him to file this action. Additionally, NYIT
 has a significant presence in New York City including, but not limited to, its library, auditorium,
 office of alumni relations, and (at least at the time plaintiff’s claims accrued) administrative offices.
 These facts support Mr. Schimkewitsch’s contention that NYCHRL is applicable. Accordingly,
 they are necessary for Plaintiff to include in his motion to reconsider and/or amend.

         Additionally, Local Civil Rule 6.3 provides that a party must file such a motion within 14
 days from the date on which the Order was filed. As per the instructions provided by Your Honor’s
 Chambers on June 16, 2020, plaintiff is filing this letter seeking the aforementioned clarification.
 Accordingly, Mr. Schimkewitsch respectfully requests an additional two weeks to file his motion
 to reconsider. Your Honor filed the Order on June 4, 2020. Plaintiff has currently until Thursday,
 June 18, 2020, to file a motion to reconsider. Plaintiff seeks clarification as to whether he is
 permitted to attach a declaration asserting new underlying supporting facts. As a result, an
 additional week to file the intended motion is necessary.

        It should be noted that the Order (at pp. 1, 14) has already granted plaintiff leave to amend
 regarding claims dismissed without prejudice. Plaintiff intends to so amend. Alternatively, plaintiff
 simply seeks an Order modifying Your Honor’s prior Order converting the dismissal of the
 NYCHRL claims to “without prejudice” thus enabling him the ability to amend the complaint. The
 complaint has not previously been amended. Defendant will not suffer any prejudice as it has all
 remedies available following the filing of an amended complaint.

         Thank you for Your Honor’s time and consideration of this matter.

                                                         Very truly yours,

                                                         GILBERT LAW GROUP




                                                         JASON ANDREW GILBERT

 cc: Douglas P. Catalano, Esq. (by ECF)
     Stefanie R. Toren, Esq. (by ECF)
     Stephen P. Pischl, Esq. (by ECF)
